Worden, J.
—The appellees in this case recovered a judgment below against Hiram Soloman and Thomas Pleaton. Heaton alone appeals, errors being assigned in his name only as appellant. Soloman has not been notified, as required by statute. In accordance with numerous decisions of this court, the appeal must be dismissed. Besides this, the record comes up under the seal of the circuit court, instead of the court in which the proceedings w.ere had.
The appeal is dismissed, at the costs of the appellant.